DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biocca et al (US 2002/0080094).
             Regarding Claim 1, Biocca et al teaches a non-transitory computer-readable medium or media storing computer-executable instructions for directing a computer to perform a method for determining three dimensional features of an object in conjunction with a first enclosure (Fig.9), the first enclosure configured to be worn as a headset (105 in Fig.9) by a user and comprising: a digital camera (601a, 601b in Fig.9) for providing digital images (Fig.9; Paragraph 0045-0046), the method comprising the step of: determining the three dimensional features of the object based at least in part on at least two digital images provided by the digital camera ( Paragraph 0006-0008, 0036-0039, 0047). 



                    Regarding Claim 7, Biocca et al teaches the non-transitory computer-readable medium or media, wherein the object is a wall (Fig.12a), and determining three dimensional features of the object is determining the distance in three dimensions between the first enclosure and the object. (See Fig. 12a; Paragraph 0008, 0032, 0036-0039, 0047-0049).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach a 
non-transitory computer-readable medium or media storing computer-executable instructions for directing a computer to perform a method for calculating positional coordinates of a feature on an image in conjunction with an orientation sensing device and a digital camera for providing digital images, wherein the computer is for generating the image and for displaying the image on a surface, the positional coordinates are sensitive to orientation of the surface, the orientation sensing device has at least one of a fixed position relative to the surface and a fixed orientation relative to the surface and for providing an output, and the method comprises the steps of: using an output from the orientation sensing device and an output from the digital camera to calculate the positional coordinates of the feature; and causing the computer to display the image on the surface as claimed in Claim 8. 

The prior arts fail to teach a non-transitory computer-readable medium or media storing computer-executable instructions for directing a computer to perform a method for determining three dimensional coordinates of a point using a first orientation sensing device and a light source, the first orientation sensing device for sensing orientation of a first line that is fixed relative to the first orientation sensing device and for providing an output, the light source for emitting light along a second line that has a fixed non-zero angle with the first line, and the method comprising the steps of: receiving a first output from the first orientation sensing device; and using the first output and light from the light source to determine the coordinates of the point as claimed in Claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622